

	

		II

		109th CONGRESS

		1st Session

		S. 1059

		IN THE SENATE OF THE UNITED STATES

		

			May 18, 2005

			Mr. Nelson of Florida

			 introduced the following bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		To amend the Robert T. Stafford Disaster Relief and

		  Emergency Assistance Act to specify procedures for the conduct of preliminary

		  damage assessments, to direct the Secretary of Homeland Security to vigorously

		  investigate and prosecute instances of fraud, including fraud in the handling

		  and approval of claims for Federal emergency assistance, and for other

		  purposes.

	

	

		1.Findings and

			 Purposes

			(a)FindingsCongress finds that—

				(1)in the aftermath of the 4 hurricanes that

			 occurred within 6 weeks in the southeast United States during 2004, many of the

			 inspectors and managers employed to inspect and document disaster-related

			 damage in that area had criminal records;

				(2)preliminary

			 damage assessments provide important information about the impact and magnitude

			 of damage and the needs of individuals, businesses, the public sector, and the

			 community as a whole; and

				(3)the failure to

			 conduct a preliminary damage assessment can result in Federal funds being

			 provided to areas that have not suffered the level of damage that would qualify

			 an area for Federal disaster assistance.

				(b)PurposesThe

			 purposes of this Act are—

				(1)to ensure the

			 appropriate use of public funds;

				(2)to protect

			 disaster victims; and

				(3)to require more

			 stringent background checks for contractors of the Federal Emergency Management

			 Agency.

				2.Preliminary damage

			 assessmentsSection 401 of the

			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.

			 5170) is amended—

			(1)by striking All requests for

			 and inserting the following:

				

					(a)In

				generalAll requests for

					;

				and

			(2)by adding at the

			 end the following:

				

					(b)Preliminary

				damage assessments

						(1)DefinitionsIn

				this subsection:

							(A)AssessmentThe

				term assessment means a preliminary damage assessment described in

				paragraph (2)(A).

							(B)DirectorThe

				term Director means the Director of FEMA.

							(C)FEMAThe

				term FEMA means the Federal Emergency Management Agency.

							(D)IncidentThe

				term incident means a condition or occurrence that causes such

				damage or hardship as may result in a Presidential declaration of a major

				disaster or emergency.

							(E)SecretaryThe

				term Secretary means the Secretary of Homeland Security, acting

				through the Director.

							(2)Preliminary

				damage assessment

							(A)Preassessment

				by the StateExcept as provided in subparagraph (E), on

				occurrence of an incident, or if a State determines that the occurrence of an

				incident is imminent, and the State official responsible for disaster

				operations determines that the State and local governments may lack the

				capability to adequately respond to the incident, the State shall—

								(i)verify the

				information of the State used to make the determination; and

								(ii)request the

				Regional Director to perform a joint FEMA-State preliminary damage assessment

				of the type, extent, and location of any damage caused by the incident.

								(B)Damage

				assessment teamsEach State shall appoint a damage assessment

				team to carry out assessments described in subparagraph (A) that is composed

				of—

								(i)at least 1

				representative of the Federal Government;

								(ii)a least 1

				representative of the State;

								(iii)if practicable,

				a local government representative who is familiar with the extent and location

				of damage or potential damage in any applicable communities; and

								(iv)such additional

				representatives from Federal and State agencies and voluntary relief

				organizations as are necessary, as determined by the State.

								(C)Responsibility

				of stateA State shall assume responsibility for—

								(i)coordination of

				State and local participation in an assessment conducted under this paragraph;

				and

								(ii)ensuring that

				participants in the assessment receive timely notification concerning the

				schedule of activities for the assessment.

								(D)Responsibility

				of femaThe Secretary shall designate an official of FEMA—

								(i)to brief members

				of the assessment team on—

									(I)damage

				criteria;

									(II)the kind of

				information to be collected for the particular incident that is the subject of

				the assessment; and

									(III)applicable

				reporting requirements; and

									(ii)on completion of

				the assessment, to consult with State officials to discuss findings and

				reconcile any differences.

								(E)Waiver

								(i)In

				generalThe State, in consultation with the Regional Director or

				FEMA, may elect not to carry out an assessment—

									(I)in the case of an

				incident of unusual severity and magnitude that does not require any field

				damage assessments to determine the need for supplemental Federal assistance

				under this Act; or

									(II)in other

				appropriate cases, as determined by the State, in consultation with the

				Regional Director of FEMA.

									(ii)Managerial

				responseNothing in this subparagraph prevents the conduct of an

				assessment to determine unmet needs for managerial response

				purposes.

								.

			3.Fraud

			(a)PenaltiesSection 314(d) of the Robert T. Stafford

			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5157(d)) is amended by

			 striking $5,000 and inserting $10,000.

			(b)Fraud

			 investigationsSection 318 of

			 the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.

			 5161) is amended by adding at the end the following:

				

					(d)Fraud

				investigations

						(1)In

				generalThe President shall—

							(A)vigorously

				investigate allegations and instances of fraud under this Act, including fraud

				relating to the handling and approval of claims for Federal emergency

				assistance; and

							(B)refer to the

				Attorney General of the United States, in accordance with section 314(c), such

				allegations, instances, and results of investigations described in subparagraph

				(A) as the President determines to be appropriate.

							(2)Attorney

				generalThe Attorney General of the United States shall—

							(A)give serious

				consideration to any allegations or instances of fraud referred under paragraph

				(1)(B);

							(B)not later than 10

				days after the date of receipt of such a referral, begin an investigation into

				the allegation; and

							(C)not later than 45

				days after the date of receipt of the referral, submit to the Secretary of

				Homeland Security a report describing the progress and results of the

				investigation.

							(3)Federal

				Emergency Management Agency

							(A)Procedures and

				guidelinesNot later than 120 days after the date of enactment of

				this subsection, the Director of the Federal Emergency Management Agency

				(referred to in this paragraph as the Director) shall—

								(i)propose new

				inspection procedures that more accurately identify disaster-related losses of

				household items for which applicants should be compensated;

								(ii)modify

				guidelines relating to individual and housing inspections to require inspectors

				to specify any item that was not available for inspection;

								(iii)develop

				eligibility criteria for funding vehicle damage, taking into consideration

				damage to a vehicle sustained as a result of a disaster;

								(iv)propose new

				inspection guidelines that prohibit inspectors from entering into a contract

				with any individual or entity for whom the inspector performs an inspection for

				purposes of determining eligibility for assistance from the Federal Emergency

				Management Agency;

								(v)modify guidelines

				to require contract inspectors to—

									(I)document vehicle

				damage to allow the Director to justify an award based on disaster-related

				need; and

									(II)base any funding

				recommendation of the contract inspector for miscellaneous items on

				disaster-related need;

									(vi)modify

				guidelines to establish a reasonable replacement value for destroyed vehicles,

				as determined by the Director, taking into consideration the cost of acquiring

				a comparable vehicle;

								(vii)develop

				criteria and guidelines for defining the term disaster-related

				death, including a requirement that an employee of the Federal

				Emergency Management Agency document each request for funeral expenses

				assistance in order to support the approval or disapproval of the

				assistance;

								(viii)modify home

				inspection procedures to require contract inspectors to document—

									(I)any reason why

				the contractor determined a home was unsafe; and

									(II)any instance of

				deferred maintenance, including an evaluation of the severity of housing

				conditions;

									(ix)modify

				inspection guidelines for repair and replacement of homes to require inspectors

				to justify a determination that a home is destroyed by identifying and

				documenting each type of damage sustained by the home; and

								(x)review and modify

				each inspection contract to require contractors to—

									(I)review the

				quality of work of an inspector before submitting inspection data to the

				Director;

									(II)certify the

				independence of the contractor during each inspection;

									(III)recuse

				themselves from any inspections that present a possible conflict of interest;

				and

									(IV)consent to a

				criminal background check in accordance with subparagraph (B).

									(B)ReportNot

				later than 180 days after the Director develops procedures and guidelines under

				subparagraph (A), the Director shall submit to the Committee on Homeland

				Security and Governmental Affairs of the Senate and the Committee on

				Transportation and Infrastructure of the House of Representatives a report that

				describes any change to the procedures and guidelines of the Federal Emergency

				Management Agency.

							(C)Background

				checksThe Director shall include in any contract with an

				inspector the requirements that—

								(i)a

				background check shall be performed on the inspector;

								(ii)the results of

				the background check shall be submitted to the Director not later than 7 days

				after the date on which the inspector is hired by the Director; and

								(iii)an inspector

				who has been convicted of criminal misconduct (including fraud, robbery,

				burglary, forgery, and felony drug possession) shall not be employed by the

				Federal Emergency Management Agency as an

				inspector.

								.

			

